Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 1 of 9 PageID #: 375




                            EXHIBIT 6
                       Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 2 of 9 PageID #: 376

                                     ‘616 Patent – Preliminary Initial Infringement Contentions

                                              The Earbuds Software (www.earbudsmusic.com)

                 Claim Language                                      Elements Shown in Accused Product
    Claim 14(a). A social broadcasting         As shown below in image A, the Earbuds system allows users, individuals, consumers such
    method for enabling members of a user      as @jamesjameson (upper right) to broadcast live a feed. In the square, the icon shows the
    group to synthetically broadcast select    image and a word. The pink shows a “live” feed and lists the number of people looking /
    content to other members of the user       listening in (e.g. here only 1). Image B shows a selection from the Image A of Ms. Jameson.
    group…                                     The system immediately broadcasts music from the user’s own selected legal library (i.e.
                                               Apple Music, Spotify, etc.). Images are offered and also in addition to the “live” tab is a
                                               “Comments” live button. Image C is shows comments and here text or gif images are
                                               entered for discussion between the different people in this “channel” managed by Ms.
                                               Jameson.




                                                      Image A                  Image B                   Image C


DM2\13668702.2
                         Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 3 of 9 PageID #: 377

                                                                   EXHIBIT 6


                 Claim Language                                           Elements Shown in Accused Product
                                                  The above cleary is a social broadcasting system and associated method for enabling
                                                  members of a user group (here all those who listen in to Ms. Jameson’s music experience)
                                                  to synthetically broadcast select content to other members of the user group. For example,
                                                  here Ms. Jameson broadcasts music, speech between songs and can even add text. Other
                                                  memebers of the user group can broacast images and text to the other members of this
                                                  customized user group.

                                                  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed
                                                  invention, and the preamble merely states, for example, the purpose or intended use of the
                                                  invention, rather than any distinct definition of any of the claimed invention’s limitations,
                                                  then the preamble is not considered a limitation and is of no significance to claim
                                                  construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305,51 USPQ2d
                                                  1161, 1165 (Fed. Cir. 1999).

    Claim 14(a2) … the members of the user        Here, every member of the above group who uses Earbuds uses one of multiple types of
    group each having access to a medium-         devices accessible for the Earbuds system such as a cell phone, a tablet or a computer. The
    processing computer,                          computer (e.g. cell phone, a tablet or a computer) is able to process the medium (i.e. the
                                                  images, the music, the text, etc.) and is thus a medium-processing computer where each
                                                  user can access as part of the group.

    Claim 14(a3)… the social broadcasting         This is a transitory language which does not add additional elements or limitations except
    method comprising the steps of:               for the term “comprising” which is a patent-law term of art inclusive and open-ended and
                                                  does not exclude additional, unrecited elements or method steps. Mars Inc. v. H.J. Heinz
                                                  Co., 377 F.3d 1369, 1376 (Fed. Cir.. 2004); MPEP § 2111.03(I). As such, the current
                                                  analysis can disregard any additional elements and functions as long as all the elements
                                                  described in the claim Steps 1 to 9 below are explicitly or implicitly found in the Earbuds
                                                  routing and synchronization system.

    Claim 14 (Step 1) … establishing an           As defined by the invention, the second channel is a direct communication between the
    instruction-passing second channel to each    users of Earbuds who are in relation with each other. Information between users, using a
    medium-processing computer over an            Wi-Fi or Wireless connection use the medium-processing computers (i.e. the cells, tables,
    operable network via a first non-transitory   or computers) to establish between users an instruction-passing second channel to each
                                                                         2
DM2\13668702.2
                        Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 4 of 9 PageID #: 378

                                                                 EXHIBIT 6


                 Claim Language                                        Elements Shown in Accused Product
    computer-implementable medium made          device over the internet or such related connections between users forming an operable
    operable via medium-processing              network. As explained, the system of Earbuds is not transitory.
    computers;
    Claim 14 (Step 2) …. generating routing     In the above example, Ms. @jamesjohnson generates routing and playback instruction
    and playback instructions at each medium-   relating to a set of music sections. Below is reproduced part of the screen shots from the
    processing computer over the operable       process by any user of selection of music.
    network via the first non-transitory
    computer-implementable medium, the
    routing and playback instructions for
    governing playback of the select content
    via a content-delivery first channel;




                                                In above, the live feed plays “Just What I Needed” from The Cars and below other songs /
                                                media is “Up Next.” In the above, Ms. James Jameson’s cell is generating routing and
                                                playback instructions at each medium-processing computer (i.e. ever cell from the group)
                                                over the operable network (e.g. the internet) via the first non-transitory computer-
                                                implementable medium as described at Step 1. The information sent includes routing and

                                                                       3
DM2\13668702.2
                        Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 5 of 9 PageID #: 379

                                                                 EXHIBIT 6


                 Claim Language                                        Elements Shown in Accused Product
                                                playback instructions for governing playback of the select content (e.g. “Just What I
                                                Needed” from The Cars” via a content-delivery first channel such as a direct connection
                                                from Spotify or Apple Music.

    Claim 14 (Step 3) … passing the routing     In the above, information which was generated is now passed to each medium-processing
    and playback instructions to each medium-   computer (e.g. cell, tablet, or computer) of the different members of the group. Such is done
    processing computer via the instruction-    via an instruction-passing second channel that is established and must remain open between
    passing second channel;                     all of the members of this group.
    Claim 14 (Step 4) …. sharing sourced
    content with content-receiving members of
    the user group via a group origination
    member;




                                                               Image D                    Image E                Image F

                                                In the above, a group origination member, such as either Ms. @jamesjones or even the
                                                person itself is invited in sharing music live as shown at Image D. The person then uses a
                                                                       4
DM2\13668702.2
                        Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 6 of 9 PageID #: 380

                                                                  EXHIBIT 6


                 Claim Language                                         Elements Shown in Accused Product
                                                 tool to select songs as shown at Image F from a library which is connected to a legal source.
                                                 Image E shows how the system manages information as to listened and shared information.

                                                 In the above illustrations, Earbuds is sharing sourced content with content-receiving
                                                 members (i.e. all those who are listening live or connected to hear) of the user group (e.g.
                                                 the set up group, a live connection, or any other group offered at Image A and this is done
                                                 via a group origination member such as the user or @jamesjameson.

    Claim 14 (Step 5) … querying whether the     The Apple music description above describes a routing and synchronization system using
    shared sourced content is most efficiently   several hand-held devices which is operable in tandem with a person’s own one or more
    sourced at each of the medium-processing     data sources (e.g. Apple Music, Spotify, etc.) within a network-based media content
    computers associated with the content-       playback environment named generally EarBuds. In this environment, music is played
    receiving members;                           along with other media. The network operates between people placed in a network-based
                                                 media content playback environment. Earbuds’ main purpose is to provide a music as
                                                 selected for broadcast to a consumer. Earbuds allows, as explained, for two or more people
                                                 to listen to the same music and media irrespective of the source. The Terms of Services
                                                 issued by Defendant read at Section 7: “Earbuds enables End Users to synchronize music
                                                 streams in real time to create a social listening experience as available through the
                                                 Application and through the Site; the Application and Site also make available products,
                                                 certain features, functionality, and content accessible on or through the Application may be
                                                 hosted on the Site (collectively, “Content and Services”).” Then describing the sources,
                                                 Earbuds advertises: “Syncs with Apple Music and Spotify: Connect your paid Apple Music
                                                 or Spotify account to share music LIVE and tap to play any song. Listen together regardless
                                                 of streaming service.”

                                                 Earbuds itself describes the service as used to synchronize music and route consumable
                                                 legally-protected media such as music in real time between people and the sites offered
                                                 such as Apple Music or Spotify account are legally-protected media content. As part of the
                                                 “FAQ” section on www.earbudsmusic.com/faq one of the situation is: “Why can’t I create
                                                 an account with my Spotify?” and the answer is “EarBuds only works with premium music
                                                 services right now. If you can’t login with your Spotify account, you probably only have a
                                                 free account. We are working to make free accounts in the future, but in the meantime you
                                                                        5
DM2\13668702.2
                       Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 7 of 9 PageID #: 381

                                                                  EXHIBIT 6


                 Claim Language                                          Elements Shown in Accused Product
                                                can check out Spotify to see if they are offering a free premium trial. You can also click the
                                                “Get a free trial today!” link on the Connect Your Paid Music Service screen to sign up for
                                                a free trial with Apple Music.”

                                                Earbuds then is querying whether the shared sourced content (i.e. the music to be played) is most
                                                efficiently sourced at each of the medium-processing computers associated with the content-
                                                receiving members, in this case to be uploaded via a principal channel from the legal source.

    Claim 14 (Step 6) …. and sourcing content   As explained above, after securing the information each user’s cell, table, or computer using
    to each of the medium-processing            Earbuds and connected to either Spotify, Apple Music, etc. is then sourcing content (i.e. the
    computers associated with the content-      music to be played) to each of the medium-processing computers (e.g. the cell phone)
    receiving members from an optimal           associated with the content-receiving members (e.g. the live music group individuals) from
    secondary content source selected from at   an optimal secondary content source (such as Spotify or Apple Music) selected from at least
    least two secondary content sources in
                                                two secondary content sources (i.e. Spotify or Apple Music) in communication with each
    communication with each medium-
    processing computer associated with the
                                                medium-processing computer associated with the content-receiving computers via the first
    content-receiving computers via the first   non-transitory computer-implementable medium, each secondary content source being
    non-transitory computer-implementable       characterized by a separate secondary legal access point, said source selection being based
    medium, each secondary content source       on individually-defined parameters. The connection to these legal sources is described with
    being characterized by a separate           precision to new users of the Earbuds system.
    secondary legal access point, said source
    selection being based on individually-
    defined parameters;




                                                                        6
DM2\13668702.2
                        Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 8 of 9 PageID #: 382

                                                              EXHIBIT 6


                 Claim Language                                     Elements Shown in Accused Product




                                             From www.earbudsmusic.com

    Claim 14 (Step 7) …mapping content       Since not all users of the system are connected to the same source, Earbuds is able once a
    resources from amongst differing legal   specific song is selected (content resource) to map this content for different legal access
    access points without redistributing     points without redistributing sourced content between the different users. The FAQ offer:
    sourced content;
                                                    “Right now, you can only be logged in to EarBuds with one or the other music
                                                    service at a time. To switch between music service accounts, go to your profile on
                                                    the My Music tab, tap the ⋮ menu in the top right corner and Sign Out. Close and
                                                    reopen the app, choose Sign In, then choose the music service account you want to
                                                    use.”

                                             For example, if a person has Apple Music and the other has Spotify, the system maps this
                                             resource from both legal access points but the content (the music) is not shared ore
                                             redistributed.



                                                                    7
DM2\13668702.2
                         Case 1:21-cv-00120-MN Document 10-6 Filed 03/31/21 Page 9 of 9 PageID #: 383

                                                                   EXHIBIT 6


                 Claim Language                                          Elements Shown in Accused Product
    Claim 14 (Step 8) … and simultaneously        This final step relates to Earbuds simultaneously accessing the select content by the
    accessing the select content by the           members of the user group, such as all the thousands of live listeners in a specific selected
    members of the user group as initiated by     group as initiated by the content origination member (e.g. the DJ here @ jamesjameson) and
    the content origination member and            received from the select optimal content resource locations (e.g. Spotify and Apple Music)
    received from the select optimal content      by the content-receiving members (i.e. all the members who will be played the song
    resource locations by the content-receiving   selected from these sources) within the user group for the purpose of providing a content-
    members within the user group for the
    purpose of providing a content-based
                                                  based platform for social interaction.
    platform for social interaction.




                                                                        8
DM2\13668702.2
